Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

   

UNITED STATES OF AMERICA : NO. 3-20 CR ITE
Vv.
JOHN LAW, | FILED
Defendant SCRANTON
JUL 28 2920
INDICTMENT re!
PER - am
THE GRAND JURY CHARGES:
COUNT ONE

(Conspiracy to Commit Wire, Bank, and Mail Fraud)
I. Background

At times material to the Indictment:

1. Defendant JOHN LAW was a resident of Rochester, New York
and worked as an investment advisor in multiple states. JOHN LAW’s
responsibilities included offering and selling securities to investors and
potential investors in the Middle District of Pennsylvania and
elsewhere. JOHN LAW also provided investment advice to investors

and potential investors in the Middle District of Pennsylvania and

1
Case 3:20-cr-00179-MEM. Document1 Filed 07/28/20 Page 2 of 18

elsewhere.

2. A “Ponzi scheme” is a type of financial fraud, in which an
investment operation claims to pay returns to clients based on a
promised investment strategy. In fact, however, the perpetrator of the
Ponzi scheme does not invest client investment funds as promised.
Rather, the perpetrator of the Ponzi scheme pays to clients purported
investment returns that are comprised in whole or in part of investment
funds from other chents.

3. First Nationle Solution, LLC (First Nationle”) was a Michigan
corporation. Perry Santillo was the founder and Chief Executive
Officer of First Nationle. First Nationle purported to conduct business
in multiple industries, including leveraged investments, the financial
services industry, insurance, and real estate development.

4. Boyles America LLC (“Boyles America”) was originally
incorporated in Illinois, and underwent an involuntary dissolution in
Illinois in December 2017. Boyles America purported to conduct
business in the trucking industry.

5. Percipience Global Corporation was a Delaware Corporation.
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 3 of 18

Percipience purported to conduct business by providing loans to
borrowers to buy and improve single-family houses.

6. United RL Capital Services LLC was a Delaware and Michigan
Corporation. United RL purported to conduct business by financing
physician-owned toxicology laboratories.

7. In fact, First Nationle, Boyles America, Percipience, and
United RL, and other fraudulent issuers, controlled by JOHN LAW,
Perry Santillo, and their co-conspirators, did not conduct their
purported businesses. Rather, JOHN LAW, Perry Santillo, and their
co-conspirators used First Nationle, Boyles America, Percipience, and
United RL, and other entities, to further a Ponzi scheme by issuing
securities in the form of promissory notes, offering and selling those
promissory notes to investors and potential investors, misappropriating
investor funds for personal use, and using investor funds to pay other
investors who redeemed promissory notes.

II. Manner and Means
The conspiracy was accomplished, in part, by the following

manner and means:
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 4 of 18

8. JOHN LAW, Perry Santillo, Christopher Parris, and their co-
conspirators purchased and caused to be purchased books of business
from investment professionals, such as registered representatives and
investment advisors, located nationwide.

9. JOHN LAW, Perry Santillo, Christopher Parris, and their co-
conspirators solicited and caused to be solicited investors and potential
investors from within those newly acquired books of business to
withdraw money from their existing investments and reinvest those
funds in promissory notes issued by issuers controlled by the
conspirators, including, but not limited to, First Nationle, Boyles
America, Percipience, United RL, and others, sometimes without
disclosing to the investors that the conspirators controlled those issuers.

10. Investors agreed to withdraw money from their existing
investments and reinvest those funds as recommended by the
coconspirators in reliance on their misrepresentations that the
promised returns on investments were guaranteed, that bonuses would
be paid in some circumstances, that issuers were involved in legitimate

business enterprises, and that their investment funds would be used for
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 5 of 18

legitimate business purposes. In fact, as the conspirators well knew,
those issuers were part of a Ponzi scheme, conducting little if any
legitimate business, the investments were not guaranteed, and the
investment funds would be misappropriated by the conspirators for
personal use or to make Ponzi payments to other investors,
perpetuating the scheme.

11. The scheme defrauded investors throughout the United States,
including within the Middle District of Pennsylvania. Between
approximately January 2008 and June 2018, JOHN LAW, Perry
Santillo, and their co-conspirators raised and caused to be raised at
least $115.5 million through fraudulent offerings. The majority of that
money was used for either Ponzi scheme payments to investors who
redeemed their promissory notes or for the personal use of JOHN LAW,
Perry Santillo, and their co-conspirators, including, but not limited to,
at least $1 million spent on custom suits and lavish parties.

12. In the Middle District of Pennsylvania, JOHN LAW, Perry
Santillo, and their coconspirators conducted their fraud scheme under

the guise of an “investment business” located in Scotrun, Monroe
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 6 of18 ©

County, using various business names, including Advice and Life
Group, Poconos Investments, First American Securities, and Financial
Planners Group of America.

13. Beginning in approximately May 2015, JOHN LAW, Perry
Santillo, and their coconspirators fraudulently raised and caused to be
raised approximately $8 million from approximately 55 investors in
Pennsylvania, including investors in the Middle District of
Pennsylvania, by selling fraudulent investments in First Nationle,
Boyles America, United RL, and other fraudulent issuers, all of which
were operated as part of the overall Ponzi scheme.

The Fraudulent Offerings

14. JOHN LAW, Perry Santillo, Christopher Parris, and their co-
conspirators induced and caused to be induced investors and potential
investors to invest at least $46 million in First Nationle promissory
notes since February 2012, $22 million in Percipience promissory notes
since July 2012, $25 million in United RL promissory notes since March
2015, and $3.2 million in Boyles America promissory notes, among

other fraudulent offerings.
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 7 of 18

Misrepresentations, Omissions, Misappropriations, and Breaches

15. JOHN LAW, Perry Santillo, Christopher Parris, and their co-
conspirators misrepresented to investors and potential investors that
the money they invested in First Nationle, Boyles America, Percipience,
United RL, and several other fraudulent issuers was used to conduct
the purported business of each respective issuer. Investors were not
told that, in fact, a significant portion of investor proceeds was used to
repay investors redeeming promissory notes, or was misappropriated
for personal use by the co-conspirators. JOHN LAW breached the
duties he owed to investors when he failed to use investor funds as
represented, and when he failed to inform investors that he and his

coconspirators were misappropriating investor funds.

16. The fraudulent issuers’ offering documents, as provided and
caused to be provided by JOHN LAW and his co-conspirators to
investors and potential investors, as well as the issuers’ websites,
falsely stated that investments would be used to fund legitimate
businesses. However, rather than use investors’ funds for purported

legitimate business purposes, JOHN LAW, Perry Santillo, and their co-
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 8 of 18

conspirators misappropriated funds for their personal use and used
some of the funds to make Ponzi scheme payments to investors who
redeemed promissory notes.

17. JOHN LAW and his co-conspirators also misrepresented the
ongoing performance — or lack thereof — of investors’ investments. The
conspirators created and caused to be created and provided and caused
to be provided account statements to investors falsely stating that their
funds were invested, falsely stating investment returns, and in some
cases falsely stating that a bonus had been credited to investor
accounts. In certain instances, conspirators provided investors with
purported bonus funds and interest payments, and in other cases
conspirators provided investors who redeemed promissory notes with all
or part of their funds, at times with returns. These were Ponzi scheme
payments derived from new investor funds rather than actual
investment returns. In other cases, conspirators failed to fulfill the
request of investors to redeem their promissory notes.

18. Of the at least $115.5 million raised by JOHN LAW and his

associates, approximately $44.8 million was paid out to earlier investors
Case 3:20-cr-00179-MEM Document1 Filed 07/28/20 Page 9 of 18

in Ponzi scheme payments and tens of millions of dollars were
misappropriated by JOHN LAW, Perry Santillo, Christopher Parris,
and other co-conspirators through transfers to bank accounts they
controlled, and through other methods.

19. JOHN LAW and his co-conspirators acted as investment
advisers. For instance, Perry Santillo purchased multiple investment
advisory businesses, and then continued the business of those
investment advisers, acting as an investment adviser himself. In
addition to purchasing investment advisory businesses, Perry Santillo
advised clients and potential clients regarding securities transactions.
Additionally, JOHN LAW and other co-conspirators advised clients and
potential clients regarding securities transactions, including by
reviewing clients’ investment portfolios, offering clients advice
regarding the assets in their investment portfolios, discussing
investment strategies with clients, and recommending certain products
to clients and potential clients. JOHN LAW, Perry Santillo,
Christopher Parris, and other co-conspirators presented themselves to

investors and potential investors as investment advisers who were
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 10 of 18

acting in the interests of those investors; they provided investment
advice regarding investments in securities; and they each received
compensation through misappropriated investor funds.

Mailings, Wires, and Bank Accounts

20. It was further a part of the scheme and artifice that the
conspirators used and/or maintained, directly or indirectly, accounts at
one or more financial institutions, including, but not limited to, Bank of
America, Citizens Bank and others.

21. It was further a part of the conspiracy that JOHN LAW and
his co-conspirators used and caused to be used the mail, and
transmitted and caused to be transmitted interstate wire
communications, in furtherance of the Ponzi scheme, including to and
from the Middle District of Pennsylvania and elsewhere. These wire
communications and mailings included, but were not limited to, the
following:

a. Telephone calls;

b. Email communications via the Internet;

c. Electronic communications involving the clearing of checks and

10
TIT.

Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 11 of 18

other financial transactions through the Federal Reserve banking
system:
d. Transfer by wire and electronic means of funds between

financial institutions and companies located in different states;

and

e. Delivery of mail matter by private and interstate carrier and by
the United States Postal Service.
Statutory Allegations

22. From at least in or about January 2008, the exact date being

unknown to the Grand Jury, to in or about June 2018, in the Middle

District of Pennsylvania, and elsewhere, the defendant,

JOHN LAW, did knowingly and unlawfully combine, conspire,

confederate, and agree together with other persons, both known and

unknown to the Grand Jury, to:

knowingly devise, and intend to devise, a scheme and artifice to
defraud investors and potential investors, and to obtain money
and property by means of materially false and fraudulent

pretenses, representations, and promises, and willfully participate

11
i.

1.

Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 12 of 18

in such a scheme with knowledge of its fraudulent nature, and for
the purpose of executing the scheme and artifice to defraud, and
attempting to do so, transmitted and caused to be transmitted by
means of wire in interstate commerce, writings, signs, signals,
pictures and sounds, in violation of Title 18, United States Code,
Section 1343;

knowingly devise, and intend to devise, a scheme and artifice to
defraud investors and potential investors, and to obtain money
and property by means of materially false and fraudulent
pretenses, representations, and promises, and willfully participate
in such a scheme with knowledge of its fraudulent nature, and for
the purpose of executing the scheme and artifice to defraud, and
attempting to do so, did knowingly place and cause to be placed in
an authorized depository for mail matter and cause to be delivered
by mail or by any private or commercial interstate carrier, checks,
investment documents and investor correspondence, in violation of
Title 18, United States Code, Section 1341; and

execute and attempt to execute, a scheme and artifice to defraud,

12
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 13 of 18

and willfully participate in such a scheme with knowledge of its
fraudulent nature, and to obtain the moneys, funds, credits, assets
and other property owned by and under the custody and control of
a financial institution, the deposits of which were insured by the
Federal Deposit Insurance Corporation, by means of materially
false and fraudulent pretenses, representations and promises, in
violation of Title 18, United States Code, Section 1344.

All in violation of Title 18, United States Code, Section 1349.

13
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 14 of 18

THE GRAND JURY FURTHER CHARGES
COUNTS TWO THROUGH FIVE
(Mail Fraud)
23. The factual allegations of paragraphs 1 through 21 of this
Indictment are incorporated by reference.
24. On or about the dates set forth below, in the Middle District of
Pennsylvania and elsewhere, the defendant,
JOHN LAW,
aiding and abetting and aided and abetted by others, known and
unknown to the grand jury, having knowingly devised and intended to
devise a scheme and artifice to defraud, and to obtain money and
property by means of materially false and fraudulent pretenses,
representations and promises and for the purpose of executing the
above-described scheme and artifice to defraud, and having willfully
participated in such a scheme with knowledge of its fraudulent nature,
did knowingly place and caused to be placed in an authorized depository

for mail matter and cause to be delivered by mail or by any private or

14
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 15 of 18

commercial interstate carrier, the following matters, with each being a

separate count:

 

Relevant

 

Count Date a: Mail from Mail to Via
: Victim
36 W. Main St.
2 2/1/2016 | BE. 140 Rose St., Suite 600, FedEx
Scotrun, PA

Rochester, NY
140 Rose St., 430 W. 7th St.,
Scotrun, PA Kansas City, MO

First
Nationale
Solution
Rochester, NY
Boyles
5 4/5/2018 J.P. America, Hawley, PA USPS
Rochester, NY

 

3 6/2/2016 E.B. FedEx

 

4 11/9/2017 J.P. Hawley, PA USPS

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1341 and

15
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 16 of 18

FORFEITURE ALLEGATION

23. The allegations contained in Counts One through Five of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 981(a)(1)(C), Title 28, United States Code, Section 2461(c), and
Title 18, United States Code, Section 982(a)(2).

24. Upon conviction of the offenses in violation of Title 18,
United States Code, Section 1349, and Title 18, United States Code,
Section 13438, the defendant,

JOHN LAW,
shall forfeit to the United States of America, any property constituting,
or derived from, any proceeds obtained, directly or indirectly, as the
result of such offenses and any property used, or intended to be used, in
any manner or part, to commit, or to facilitate the commission of the
offenses.

25. By virtue of the commission of the offenses charged in
Counts One through Five of this Indictment by the defendant,

JOHN LAW,

16
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 17 of 18

any and all right, title, and interest the defendant may have had in any
of the property involved in or traceable to the offenses alleged in Counts
One through Five of this Indictment is vested in the United States and
is hereby forfeited to the United States pursuant to Title 18, United
States Code, Section 981(a)(1)(C), Title 28, United States Code, Section
2461(c), and Title 18, United States Code, Section 982(a)(2).

25. If any of the property involved in or traceable to the offenses
alleged in Counts One through Five of this Indictment, as a result of

any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a
third party;

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot

be divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute
property pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

17
Case 3:20-cr-00179-MEM Document 1 Filed 07/28/20 Page 18 of 18

All pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and

18 U.S.C. § 982(a)(2).

A TRUE BILL DAVID J. FREED
United States Attorney

SEAN A. CAMONI
Assistant United States Attorney

 

 

Date: bag ao

18
